PER CURIAM.
This was an action of ejectment, in which the plaintiff’s right to recover depends upon the determination of the true boundary line between two farms and involves a small piece of land, and more particularly upon the establishment by plaintiff of his alleged adverse possession of the property in dispute for a period of fifteen years prior to the commencement of the suit. A large amount of testimony was taken at the trial. The issue was submitted to a jury, who found that plaintiff was entitled to recover the disputed strip.
The controversy on this appeal involves purely a consideration of the facts, and an attempt by defendant to show that by the great preponderance of the evidence the jury erred in their conclusion. This question was reviewed by the trial court, who denied a motion for a new trial. After a careful and patient review of the entire record, we cannot say that the verdict was so palpably against the weight of evidence that we are required to reverse the denial of the application for a rehearing.
Order affirmed.